Name: Commission Regulation (EC) NoÃ 1267/2007 of 26 October 2007 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  distributive trades;  animal product
 Date Published: nan

 27.10.2007 EN Official Journal of the European Union L 283/53 COMMISSION REGULATION (EC) No 1267/2007 of 26 October 2007 on special conditions for the granting of private storage aid for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 4(6) and Article 5(4) thereof, Whereas: (1) Intervention measures may be taken in respect of pigmeat if, on the representative markets of the Community, the average price for pig carcases is less than 103 % of the basic price and is likely to remain below that level. (2) Market prices have fallen below that level and, given seasonal and cyclical trends, this situation could persist. (3) Intervention measures must be taken. These can be limited to the granting of private storage aid in accordance with Commission Regulation (EEC) No 3444/90 of 27 November 1990 laying down detailed rules for granting private storage aid for pigmeat (2). (4) Under Article 3 of Council Regulation (EEC) No 2763/75 of 29 October 1975 laying down general rules for granting private storage aid for pigmeat (3), the Commission may decide to reduce or extend the storage period. As well as the amounts of aid for specific periods of storage, the amounts to be added or deducted in the event the Commission adopts such a decision should be fixed. (5) In order to facilitate administrative and control work relating to the conclusion of contracts, minimum quantities should be fixed. (6) The security should be fixed at a level that will ensure storers fulfil their contractual obligations. (7) The Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. From 29 October 2007 applications for private storage aid may be lodged in accordance with Regulation (EEC) No 3444/90. The list of products eligible for aid and the relevant amounts are set out in the Annex hereto. 2. Should the Commission extend or reduce the period of storage, the amount of aid shall be adjusted accordingly. The supplements and deductions per month and per day are set out in columns 6 and 7 of the Annex. Article 2 The minimum quantities per contract and per product shall be: (a) 10 tonnes for boned products; (b) 15 tonnes for other products. Article 3 The security shall be 20 % of the amounts of aid set out in the Annex. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 333, 30.11.1990, p. 22. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365. 21.12.2006, p. 52). (3) OJ L 282, 1.11.1975, p. 19. ANNEX (EUR/tonne) CN code Products in respect of which aid is granted Amount of aid for a storage period of Supplement or deduction 3 months 4 months 5 months Per month Per day 1 2 3 4 5 6 7 ex 0203 Meat of domestic swine, fresh or chilled ex 0203 11 10 Half-carcases without the forefoot, tail, kidney, thin skirt and spinal cord (1) 278 315 352 37 1,24 ex 0203 12 11 Hams 337 379 421 42 1,41 ex 0203 12 19 Shoulders 337 379 421 42 1,41 ex 0203 19 11 Fore-ends 337 379 421 42 1,41 ex 0203 19 13 Loins, with or without the neck-end, or neck-ends separately, loins with or without the chump (2) (3) 337 379 421 42 1,41 ex 0203 19 15 Bellies, whole or trimmed by rectangular cut 164 197 230 33 1,09 ex 0203 19 55 Bellies, whole or trimmed by rectangular cut, without rind and ribs 164 197 230 33 1,09 ex 0203 19 55 Legs, shoulders, fore-ends, loins with or without the neck-end, or neck-ends separately, loins with or without the chump, boned (2) (3) 337 379 421 42 1,41 ex 0203 19 55 Cuts corresponding to middles, with or without rind or fat, boned (4) 255 290 325 35 1,17 (1) The aid may also be granted for half-carcases presented as Wiltshire sides, i.e. without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm. (2) Loins and neck-ends may be with or without rind but the adherent layer of fat may not exceed 25 mm in depth. (3) The quantity contracted may cover any combination of the products referred to. (4) Same presentation as for products falling within CN code 0210 19 20.